IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 1, 2009
                                     No. 08-10913
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JAMES DANIEL MOORE

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:08-CR-05-ALL


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       James Daniel Moore appeals the 151-month sentence he received for
transporting or shipping four images of child pornography in violation of
18 U.S.C. § 2252(a)(1). He asserts that the district court committed significant
procedural errors by imposing two enhancements under the Sentencing
Guidelines. He asserts that the court clearly erred by finding that his possession
of a sadistic or violent image on the same computer that was used to transport
the four images was relevant conduct under U.S.S.G. § 1B1.3. The evidence

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-10913

supports the district court’s finding that Moore possessed the sadistic image and
the other four images as part of a common scheme or plan to use file-sharing
software to search for, download, and view child pornography and then to delete
it. Because it was plausible from the record either that Moore possessed the
sadistic image using the same modus operandi he used for the four downloaded
images, or that his possession of the sadistic image was part of a series of
ongoing offenses, the district court did not clearly err in finding that the sadistic
image was relevant conduct. See United States v. Ekanem, 555 F.3d 172, 175
(5th Cir. 2009); § 1B1.3, cmt. (n.9(A), (B)).
       Moore also asserts that the district court clearly erred in imposing a five-
level enhancement under U.S.S.G. § 2G2.2 by finding that he transported the
four images in expectation of receiving a thing of value. Where, as here, the
defendant uses file-sharing software to obtain images of child pornography,
“there is a natural expectation that he will do his bit for the relationship by
sending or continuing to send his own images in return.” United States v.
Sistrunk, 37 F. App’x. 88, *1 (5th Cir. 2002) (unpublished).1 The district court
need not find that the transfer of child pornography was “made on a strict, quid
pro quo basis.” Id.
       The file-sharing software allowed Moore to access images of child
pornography from others’ computers and to make his own images available for
download by others.       The record established that he was a knowledgeable
computer user who understood the purpose of file-sharing software and how it
worked. He admitted using the software to obtain child pornography. There
was no indication that he sought to disable the feature of the software that
allowed others to download images from his computer. The district court’s




       1
          Although this court’s unpublished opinions are not precedential, we may cite them
for their persuasive value and to maintain consistency in circuit law.

                                            2
                                 No. 08-10913

finding thus was plausible in light of record, and there was no clear error. See
Ekanem, 555 F.3d at 175.
      AFFIRMED.




                                       3